

Exhibit 10.3
Form of Restricted Shares Award Agreement for Employees


EPR PROPERTIES
2016 EQUITY INCENTIVE PLAN
RESTRICTED SHARES AWARD AGREEMENT
 
Date of Grant: ___________________
Number of Restricted Shares Granted: ___________________
This Award Agreement dated ___________________, is made by and between EPR
Properties, a Maryland real estate investment trust (the “Company”), and
___________________ (“Participant”).
RECITALS:
A.     Effective May 12, 2016, the Company’s shareholders approved the EPR
Properties 2016 Equity Incentive Plan (the “Plan”) pursuant to which the Company
may, from time to time, grant Restricted Shares to eligible Employees of the
Company.
B.     Participant is an Employee of the Company or one of its Affiliates and
the Company desires to encourage him/her to own Shares and to give him/her added
incentive to advance the interests of the Company, and desires to grant
Participant Restricted Shares of the Company under the terms and conditions
established by the Committee.
AGREEMENT:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
1.     Incorporation of Plan.  All provisions of this Award Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Committee therein provided.  Capitalized terms
used in this Award Agreement but not defined shall have the meaning set forth in
the Plan.
2.     Grant of Restricted Shares.  Subject to the conditions and restrictions
set forth in this Award Agreement and in the Plan, the Company hereby grants to
Participant that number of Shares identified above opposite the heading “Number
of Restricted Shares Granted” (the “Restricted Shares”).
3. Consideration to the Company. In consideration of the granting of these
Restricted Shares by the Company, Participant agrees to render faithful and
efficient services as an Employee of the Company. Nothing in this Award
Agreement or in the Plan will confer upon Participant any right to continue as
an Employee of the Company or will interfere with or restrict in any way the
rights of the Company, which are hereby expressly reserved, to terminate
Participant's employment with the Company at any time for any reason whatsoever,
with or without cause.




--------------------------------------------------------------------------------




4.     Restrictions on Transfer/Vesting Date.  Subject to any exceptions set
forth in this Award Agreement or in the Plan, the Restricted Shares or the
rights relating thereto may not be sold, transferred, gifted, bequeathed,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, prior to the vesting date(s) for such Restricted Shares (the
“Vesting Date”), as identified below.  On the applicable Vesting Date for the
designated number of Restricted Shares, the restriction on transfer and risk of
forfeiture on such Restricted Shares shall lapse and the Restricted Shares, if
not previously forfeited pursuant to Section 5 below, will become freely
transferable under this Award Agreement and the Plan, subject only to such
further limitations on transfer, if any, as may exist under applicable law or
any other agreement binding upon Participant.  Subject to any exceptions listed
in this Award Agreement or in the Plan, the Restricted Shares shall become
vested in accordance with the schedule set forth below:
[INSERT VESTING SCHEDULE]
The Committee may, in its sole discretion, accelerate the Vesting Date(s) for
any or all of the Restricted Shares, if in its judgment the performance of
Participant has warranted such acceleration and/or such acceleration is in the
best interests of the Company.
5.     Possible Forfeiture Prior to Vesting.  Unless otherwise provided below,
if Participant's employment with the Company or any of its Affiliates is
terminated prior to the Vesting Date for one or more of the Restricted Shares,
Participant will thereupon immediately forfeit any and all unvested Restricted
Shares, and the full ownership of such Restricted Shares and rights will revert
to the Company.  Upon such forfeiture, Participant shall have no further rights
under this Award Agreement.  For purposes of this Award Agreement, transfer of
employment between the Company and any of its Affiliates (or between Affiliates)
does not constitute a termination of Participant's employment.  If Participant's
employment with the Company or any of its Affiliates is terminated by the
Company or any of its Affiliates prior to the Vesting Date and due to
Participant's death or Disability, all restrictions on the Restricted Shares
will lapse and cease to be effective, as of the date of such termination of
Participant's employment.
6.     Delivery of Shares.  The Restricted Shares shall be held in book entry
form by the Company until the Vesting Dates.  Upon the lapse of the
restrictions, the Company shall either cause a share certificate to be delivered
to Participant with respect to such Shares, free of all restrictions hereunder,
or cause all of the Restricted Shares held in book entry form to no longer be
marked as restricted. 
7.     Dividends and Voting.  Participant is entitled to (i) receive all
dividends, payable in shares, in cash or in kind, or other distributions,
declared on or with respect to any Restricted Shares as of a record date that
occurs on or after the Date of Grant hereunder and before any transfer or
forfeiture of the Restricted Shares by Participant and payable at the same time
such dividends and distributions are made to the Company’s shareholders and (ii)
exercise all voting  rights with respect to the Restricted Shares, if the record
date for the exercise of such voting rights occurs on or after the Date of Grant
hereunder and prior to any transfer or forfeiture of such Restricted Shares.
8.     Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
9.     Notice of I.R.C. Section 83(b) Election.   If Participant makes an
election under Section 83(b) of the Code (a "Section 83(b) Election"),
Participant shall promptly notify the Company of such election and Participant
shall be responsible for all reporting obligations to the Internal Revenue
Service. Any such election must be made within thirty (30) days after the Date
of Grant. If Participant elects to make a Section 83(b) Election, Participant
shall provide the Company with a copy of an executed version and satisfactory
evidence of the filing of the executed Section 83(b) Election with the Internal
Revenue Service. Participant agrees to




--------------------------------------------------------------------------------




assume full responsibility for ensuring that the Section 83(b) Election is
actually and timely filed with the Internal Revenue Service and for all tax
consequences resulting from the Section 83(b) Election.
10.     Withholding with Shares.  The Company's obligations to release Shares
from any restriction hereunder is subject to the Participant's satisfaction of
all applicable federal, state and local income and other tax (including Social
Security and Medicare taxes) withholding requirements. Unless specifically
denied by the Committee, Participant may elect to pay any portion of the
required tax withholding amounts (or greater amounts if permitted by the
Committee) by electing to transfer to the Company, Shares having a Fair Market
Value on the withholding date equal to the minimum amount (or greater amount if
permitted by the Committee) elected to be withheld by the Participant.  Any
withholding obligations satisfied through the withholding of Shares shall be in
accordance with any rules or established procedures for election by Participant
including any rules or restrictions relating to the period of time any
previously acquired Shares have been held or owned, the timing of any elections,
the irrevocability of any elections, or any special rules relating to
Participant if Participant is an officer or trustee of the Company within the
meaning of Section 16 of the 1934 Act.
11.   Clawback Policy. The Restricted Shares may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”) or any other compensation clawback policy that is adopted by
the Committee and that will require the Company to be able to claw back
compensation paid to its executives under certain circumstances. Participant
acknowledges that the Restricted Shares may be clawed back by the Company in
accordance with any policies and procedures adopted by the Committee in order to
comply with Dodd-Frank or as set forth in this Award Agreement.
12.    Amendment.  Except as may otherwise be permitted under the Plan, the
Committee has the right to amend or alter the Restricted Shares or amend this
Award Agreement, prospectively or retroactively; provided that no such amendment
or alteration shall adversely affect Participant's material rights under this
Award Agreement without Participant's consent and pursuant to a writing executed
by the parties hereto which specifically states that it is amending this Award
Agreement.
13.     Governing Law.  The laws of the State of Maryland will govern the
interpretation, validity and performance of this Award Agreement regardless of
the law that might be applied under principles of conflicts of laws.
14.     Entire Agreement and Binding Effect. This Award Agreement and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. Except as expressly stated herein to the
contrary, this Award Agreement will be binding upon and inure to the benefit of
the respective heirs, legal representatives, successors and assigns of the
parties hereto.
This Award Agreement has been executed and delivered by the parties hereto.
The Company:
Participant:
EPR PROPERTIES 
___________________
BY:__________________________
_________________________
Name: Craig L. Evans
Address of Participant:
Title: Senior Vice President, General Counsel and Secretary 
___________________
 
 



